Citation Nr: 1339686	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  11-11 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas



THE ISSUE

Entitlement to increased initial evaluation for the service-connected posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to February 2002 and November 2003 to May 2005.  This included deployment to Iraq from March 2004 to March 2005, and he earned the Combat Infantryman's Badge for his service there.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the RO.  The Board notes that during the course of the appeal, the Veteran moved from California to Arkansas.  The RO in North Little Rock certified this case to the Board on appeal.  

In deciding this appeal, the Board has reviewed the Veteran's electronic (Virtual VA) file, in addition to his physical claims file.  Virtual VA is a highly secured electronic repository used to store and review every document involved in the claims process.  VA also is in the process of transitioning to an even newer electronic medium, the Veterans Benefits Management System (VBMS).  In this case, there are additional Fayetteville VA Medical Center (VAMC) treatment records among the Veteran's paperless records in Virtual VA.  There are no additional records in VBMS.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A preliminary review of the record shows that further development is necessary before the Veteran's claim of increased initial evaluation for the service-connected posttraumatic stress disorder (PTSD) may be decided.  

The Veteran submitted several statements attesting to the effect that his service-connected PTSD has on his employment and marriage.  In a June 2011 statement he asserted that his PTSD forced him to take excessive sick leave.  

The VA treatment records similarly showed that the Veteran took a job in June 2010, and lost it in October 2010.  

The VA treatment records also showed that the Veteran divorced his first wife in November 2009, and then remarried prior to moving to Arkansas with his wife in August 2010.  

The most recent VA treatment records further indicate that the Veteran sought inpatient treatment for his PTSD and was admitted overnight in August 2012.  

The Veteran also attended VA examinations related to his PTSD claim in February 2006, and January 2009.  The most recent VA examination in January 2009 predates the significant changes in the Veteran's life regarding his employment status and relationship status as noted above.  

While The VA's duty to assist includes a duty to conduct a thorough and contemporaneous medical examination, an examination too remote for rating purposes cannot be considered "contemporaneous."  Caffrey v. Brown, 6 Vet. App. 377, 381(1994).  

As it has been over four years since the last VA examination, and the evidence indicates that the Veteran's social and occupational functioning has changed since that examination; the Board is of the opinion an updated VA examination should be obtained.  

Finally, the record clearly reflects that the Veteran receives healthcare at VA.  The most recent VA treatment records in Virtual VA are dated in September 2012.  The RO should obtain any outstanding treatment records on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to obtain copies of any outstanding VA treatment records dated since September 2012 and associate them with the claims file.  

2.  After the records noted above have been associated with the claims file, the RO should schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should comment on the severity of the service-connected PTSD and discuss its impact on his occupational functioning, daily activities, and social and family relationships.

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


